            Case 1:20-cv-06539-JMF Document 197 Filed 12/08/20 Page 1 of 9




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


  IN RE CITIBANK AUGUST 11, 2020                           No. 1:20-cv-06539 (JMF)
  WIRE TRANSFERS




                                   Declaration of Arokia Raj

       I, Arokia Raj, declare pursuant to 28 U.S.C. § 1746 as follows:

       1.       My name is Arokia Raj. I am a Team Manager at Wipro Limited (“Wipro”). In

this role, I work with Citibank’s Asset-Based Transitional Finance group, also referred to as the

ABTF group, which is within Citibank’s Global Loans Operations group. My business address is

Wipro Limited, CDC 5, Block S7, Floor 5, Elcot SEZ, Sholinganallur, Chennai, Tamil Nadu - 600

119. I have worked at Wipro for approximately nine and a half years.

       2.       As a Team Manager at Wipro, I am responsible for, among other things, carrying

out transactions arising out of Citibank’s role as administrative agent. On August 11, 2020, I

assisted with the processing of interest payments made pursuant to a 2016 term loan for Revlon

administered by Citibank (“Revlon loan”).

       3.       I understand that this declaration serves as my direct testimony at trial, but I am

also informed that I may be asked to supplement my testimony to address other matters raised in

the case.




                                                 1
         Case 1:20-cv-06539-JMF Document 197 Filed 12/08/20 Page 2 of 9




       Background

       4.      I am a citizen of India and I reside in Chennai, India. In 2009, I earned a Bachelor

of Science degree from St. Joseph's College, Trichy. I then earned an M.B.A. from Sathyabama

University in Chennai in 2011.

       5.      After completing my MBA in 2011, I joined Wipro as a loan administrator.

       6.      Since joining Wipro, I have been promoted several times and now work as a Team

Manager. In this role, I report to Ankit Jhalani at Wipro and have six direct reports. I also report

to Vincent Fratta, who is a senior manager in Citibank’s Global Loans Operations group, based in

Delaware. My responsibilities include carrying out and overseeing transactions within Citibank’s

loan product processing software, such as wire transfers, renewals, and interest payments. I also

perform or supervise daily cash reconciliation work. The Wipro ABTF team only processes

transactions for Citibank. Because we only serve Citibank, we keep U.S. business hours even

though we are based in India. (Throughout this declaration, all referenced times are in Eastern

Daylight Time.)

       7.      Wipro performs part of what Citibank terms a “six-eye” approval process for all

wire transfers arising out of Citibank’s role as administrative agent on ABTF transactions. First,

a Wipro “maker” inputs processing instructions for a payment, or set of payments, in Flexcube,

the loan-processing system that Citibank uses for creating and executing wire payment transfers.

That means that Wipro confirms the source of the funds to be distributed, the amount of those

funds, the value date and settlement instructions, and selects the appropriate contract reference

based on the borrower’s instructions that we receive via Citibank. The maker is the first set of

eyes in Citibank’s “six-eye” approval process. After a “maker” builds a transaction in Flexcube,

a Wipro “checker” then checks the accuracy of the maker’s work. The checker acts as the second




                                                 2
         Case 1:20-cv-06539-JMF Document 197 Filed 12/08/20 Page 3 of 9




set of eyes on the transaction. Finally, the details of the transaction as built and checked are sent

to Citibank where an “approver”—a Citibank on-shore employee—acts as the third and final set

of eyes and verifies that the information is correct before a wire transfer is executed.

        August 11, 2020

        8.     On August 11, 2020, I was the “checker” for a transaction involving the Revlon

loan. Prior to that, I had worked on a set of transactions for the Revlon loan in June.

        9.     At 4:02 p.m., I received an email from Dorothy Lee-Murray, a member of

Citibank’s Deal-Closing Team, instructing my team and others that “there will be a Roll-up

Repurchase for Revlon TL 2016 scheduled to close either 8/11/2020 or 8/12/2020.” The email

further stated “Please pay the Principal to the Wash Account when accrued interest is processed

effective 8/11/2020.” I received this email as a member of the GL US ABTF email group; it was

the first time I learned about this transaction. A copy of this email is attached as Exhibit A (PX

469).

        10.    Based on this email, I understood that there were two components to this

transaction. First, Citibank would be making an interest payment to the Revlon lenders that day.

Second, Citibank would, at the same time and as part of the same transaction, set an amount equal

to the principal balance in an internal Citibank “wash” account. The wash account is not a bank

account in the ordinary sense. It is an internal Citibank account that shows journal entries. It is

used for certain Flexcube transactions to account for internal cashless fund entries and it is also

used to help ensure that money does not leave the bank. I understood from the instructions that

only interest was to be paid to lenders.

        11.    This transaction, like all loan-processing transactions, would be executed through

Flexcube, a system that I am familiar with and have used for approximately nine and a half years.




                                                  3
         Case 1:20-cv-06539-JMF Document 197 Filed 12/08/20 Page 4 of 9




       12.     At 4:54 p.m., I received an email from Joshua Kaufmann in which he stated that

“Interest funds are in. ABTF team.. Please proceed per Dorothy’s instructions below.” Ex. A (PX

469) at Citi000001762. I understood that my team was being instructed to prepare the interest

payment to be wired to lenders and to set the principal to Citibank’s internal wash account per Ms.

Lee-Murray’s instructions.

       13.     At around 5 p.m. that day, I asked Santhosh Kuppusamy Ravi to be the maker on

this transaction. Mr. Ravi subsequently began to prepare the transaction at my direction.

       14.     Processing a transaction of this type includes multiple steps. These steps include

creating an interest schedule, setting up invoices to send to lenders, inputting payment instructions,

and then fund sighting to release the wire transfer to the lenders.

       15.     When processing a payment, Flexcube gives the user various boxes to check

depending on whether any of Flexcube’s “default settlement instructions” should be suppressed or

overridden.

       16.     Here, the “default settlement instruction” was that any interest and principal

amounts that we input into Flexcube would be released unless we checked the appropriate box on

the appropriate Flexcube screen to override the default instruction. These boxes include, among

others, “Principal,” “Fund,” and “Front.”

       17.     Between approximately 5:15 p.m. and 5:45 p.m., Mr. Ravi and I communicated by

telephone as he built the transactions. During that period, I reviewed the override instructions to

make sure that the principal amount would be suppressed and would not leave the bank. In order

to suppress this amount, and set it to Citibank’s wash account, I believed that we needed to check

only the box labeled “Principal.” I therefore looked to see that the “Principal” box was checked

when reviewing the transaction. It was, and I approved it in Flexcube. At the time, I did not know




                                                  4
         Case 1:20-cv-06539-JMF Document 197 Filed 12/08/20 Page 5 of 9




that the “Front” and “Fund” boxes also needed to be checked in order to suppress the principal

payment. Again, at all times I intended for Citibank to send only interest to lenders and to set the

principal to the internal wash account.

        18.    At 5:45 p.m., I received an email from Mr. Ravi asking me to approve the

transaction 001BDLL201480094. He added the following note: “Principle to Wash A/c & Interest

to DDA A/c.” This email was a required part of the six-eye review. In this email, A/c stands for

“account” and DDA refers to the “Demand Deposit Account,” which is the Citibank operations

account that is used to collect payments from customers such as Revlon and make wire transfers

to lenders. It is an external-facing account. Mr. Ravi included a screenshot of the payment-

processing browser. Ex. A (PX 469) at Citi000001760-61. I reviewed the transaction upon

receiving Mr. Ravi’s 5:45 p.m. email.

        19.    At 5:47 p.m., I emailed Vincent “Vinny” Fratta (the approver from Citibank in

Delaware) and requested six-eye review and approval for the transaction processed. I stated in my

email “NOTE: Principal set to Wash and Interest Notice released to Investors.” When I wrote

this, I understood that only the interim interest payment Citibank received from Revlon would be

released to lenders. A copy of this email is attached as Exhibit B (PX 471).

        20.    I followed up with Mr. Fratta in a 5:51 p.m. Skype chat to make sure he had seen

my email. I asked him to review the transaction. A copy of this chat is attached as Exhibit C (PX

789). Mr. Fratta confirmed that the transaction “looks good” and said “sending email.” Ex. C (PX

789).

        21.    Mr. Fratta responded to my email at 5:54 p.m. and stated “Looks good, please

proceed. Principal is going to wash.” Ex. A (PX 469) at Citi000001760. I then approved the

transaction using Flexcube. Before the transaction was executed, a final pop-up notice, which we




                                                 5
         Case 1:20-cv-06539-JMF Document 197 Filed 12/08/20 Page 6 of 9




refer to as a “stop sign,” appeared, asking me to confirm that I wished to send funds out of the

bank. As shown below, it states “Account used is Wire Account and Funds will be sent out of the

bank. Do you want to continue?” The “stop sign” did not indicate the amount that would be “sent

out of the bank,” or whether it constituted an amount equal to the intended interest payment, an

amount equal to the outstanding principal on the loan, or a total of both. Below is an example of

what the stop sign looks like (Ex. D (PX 294) at Citi0000031).




When I clicked “YES” and released the funds, my clear understanding was that I was releasing

only the interim interest payment to lenders, and that the principal would be set to the internal

wash account as instructed. That was the transaction I intended to authorize, and that I believed I

had authorized.

       22.     At 6:08 p.m., I emailed Josh Kaufmann, Dorothy Lee-Murray, and the remainder

of the team to tell them that “Principal set to wash and Interest paid to investors with Invoice.”

Ex. E (PX 419) at Citi00001108. When I sent this email, I believed that the transaction had been

completed consistent with the instructions we had received, with interim interest being paid to

lenders and the principal being set to the wash account, thereby “remaining” within Citibank.

       23.     I finished working at approximately 6:10 p.m. on August 11 and did not check

email or do any other work until I started work again on August 12 at 9 a.m.


                                                6
         Case 1:20-cv-06539-JMF Document 197 Filed 12/08/20 Page 7 of 9




       August 12, 2020

       24.     One of Wipro’s responsibilities is to reconcile outstanding cash breaks relating to

ABTF deals. This process helps to ensure, among other things, that payments coming into the

bank from the borrower are equal to payments going out to the lender for ABTF deals in which

Citibank acts as administrative agent. The ABTF team generally performs these reconciliations

the day after processing a transaction using the cash break manager (CBM) application, which

enables the team members to verify, investigate, match and add comments and status regarding

the outstanding cash breaks related to the previous day’s processing. Usually the credits and debits

“automatch.” A cash break exists when those numbers do not match. If there is a cash break, we

investigate to learn the reason for the break.

       25.     On August 12, I started working at around 9 a.m. When I reviewed the CBM

application that morning as part of my normal responsibilities, I discovered a significant number

of cash breaks on the Revlon loan transaction from the previous day. Although it is not uncommon

to have cash breaks, I was surprised because the differences between the credits and debits were

numerous and in amounts that I viewed as significant. I started to look at the difference between

the interim interest amount intended to be released to lenders, and the total amount of funds

actually distributed to the lenders. I added the principal amount to the interest amount for these

investors and realized that the amount constituting the outstanding principal balance of the Revlon

loan—that is, the amount intended to be set to the internal wash account—had been mistakenly

wired to the investors.

       26.     At 9:37 a.m., I emailed Mr. Fratta to share this news. I told him that “Principal was

set to wash and only Interest was set to DDA. But, it looks like fund has gone out along with




                                                 7
         Case 1:20-cv-06539-JMF Document 197 Filed 12/08/20 Page 8 of 9




principal. Can you please review and advice if this need to be raised to tech.” A copy of this email

is attached as Exhibit F (PX 1574).

       27.     I instructed Mr. Ravi to submit an incident report called a “tech ticket,” which he

promptly did. A copy of this email is attached as Exhibit G (PX 367). He told the Citibank

technical assistance group that “[w]e have processed principal to wash and Interest to DDA

however funds has gone out along with principal in the below transaction.” Ex. G (PX 367) at

Citi00000552. I received this email as part of the GL US ABTF group.

       28.     At 10:33 a.m., Mr. Fratta then sent out an email to various Citibank email

distribution lists comprised of employees within our loan operations group who worked with

Flexcube, explaining that “Flexcube is not working properly, and it will send your payments out

the door to lenders/borrowers. The wash account selection is not working. This lead to ~1BN

going out the door in error yesterday for an ABTF Deal, Revlon.” A copy of this email is attached

as Exhibit H (PX 366). This email was consistent with my understanding at the time that there

had been a technical glitch within Flexcube.

       29.     I came to understand later that day that the mistake had been caused by human

error, including my own. Had any of the members of Citibank’s “six-eye” review team checked

(or directed to be checked) the “Front” and “Fund” boxes in Flexcube, the principal would have

been set to the internal Citibank wash account as intended. Instead, an amount equal to the total

outstanding principal balance on the Revlon loan was released to lenders in error.




                                                 8
         Case 1:20-cv-06539-JMF Document 197 Filed 12/08/20 Page 9 of 9




       30.     I declare under penalty of perjury under the laws of the United States of America

that the foregoing is true and correct.

       Dated: November 13, 2020
              Chennai, India

                                                   Arokia Raj




                                               9
